Citation Nr: 1043727	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 from July 1, 2004 to June 
30, 2005, following a June 2004 left knee surgery.

2.  Entitlement to temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 from July 1, 2005 to August 
31, 2005, following a June 2004 left knee surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The Veteran's June 2004 left knee surgery necessitated at 
least 6 months of convalescence following surgery, including an 
inability to return to work; in addition, severe postoperative 
residuals such as therapeutic immobilization of one major joint 
or more and the need for additional surgery, have been shown.

2.  A temporary total disability rating may be in effect for no 
more than a year, pursuant to 38 C.F.R. § 4.30.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total rating 
based on the need for convalescence from July 1, 2004 to June 30, 
2005, following a June 2004 left knee surgery, have been met.  
38 U.S.C.A. § 1156 (West 2002); 38 C.F.R. § 4.30 (2010).

2.  The criteria for the assignment of a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 from 
July 1, 2005 to August 31, 2005, is without legal merit.  38 
C.F.R. §, 4.30.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least 1 month of convalescence;  (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may 
be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), 
or (3), (noted above) and further extensions of 1 or more months, 
up to 6 months, may only be made under the provisions of 38 
C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe 
postoperative residuals).  38 C.F.R. § 4.30(b).  Thus, the 
temporary total rating may be in effect for no more than 1 year. 
(emphasis added).

Notations in the medical record as to a Veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provision of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home recovery.

As is relevant here, the Court of Appeals for Veterans Claims has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Felden, 
11 Vet. App. at 430 (citing Dorland's Illustrated Medical 
Dictionary).  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  Id. 
(citing Webster's Medical Desk Dictionary 606 (1986)).

Analysis

Service connection has been in effect for the Veteran's left knee 
disability since July 1994.  After undergoing knee surgery in 
December 2003, he was granted temporary total disability rating 
from the date of the surgery to July 1, 2004 (this period is not 
on appeal before the Board).  However, the Veteran underwent an 
additional knee surgery in June 2004 and contends that a 
temporary total disability rating should be assigned from July 1, 
2004 to August 31, 2005.  The Veteran maintains that he was 
unable to work during that time because of the left knee 
disability and convalescence following surgery.  The Board also 
notes that the Veteran then underwent a total knee replacement 
and was on temporary total disability again starting in November 
2005 (this period is not on appeal before the Board).  

The Veteran has provided statements from doctors indicating that 
he was unable to work for more than 12 months following the 
surgery.  Based on these findings, the criteria are met for the 
extension of the temporary total rating for up to three months 
following the initial three month period following surgery, which 
is a total of 6 months.  Specifically, the Veteran has submitted 
multiple records (from July 2004, September 2004, December 2004, 
and March 2005) where his doctors indicate he should be excused 
from work until further notice.  An April 2005 treatment record 
notes that the Veteran had not been able to return to work. 

The treatment records detailing the surgical procedure do not 
indicate the anticipated duration of convalescence.  However, 
none of the competent evidence suggests that the period of 
convalescence should be less than 6 months.  

Although the regulations permit the allowance of an extension of 
up to three additional months following the initial three month 
period, simply based on the need for convalescence following 
surgery, the criteria for obtaining an extension beyond the 
initial 6-month period follow a more stringent test.  To obtain 
an extension beyond the initial 6 months, the evidence must show 
surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without surgery, 
of one major joint or more.

The Veteran's postoperative residuals are severe and meet the 
criteria that would necessitate the need for convalescence beyond 
the initial 6 months as available to the Veteran under 38 C.F.R. 
§ 4.30(a)(1).  Specifically, the Veteran was placed in a knee 
immobilizer at the end of his June 2004 surgery.  A September 
2004 private physician notes that the Veteran planned to continue 
wearing his knee brace locked in full extension to try to rest 
the knee and allow the patellar abrasion chondroplasty to take 
effect (therapeutic immobilization).  A VA examiner in November 
2004 notes that the Veteran has to use a brace to stabilize his 
knee.  

Moreover, the Board notes that the Veteran felt there was no 
improvement from the surgery and his private doctors seemed at a 
loss as to how to help the Veteran medically, short of a total 
knee replacement (which the Veteran later underwent in November 
2005).  In fact, a private July 2004 record notes the orthopedist 
felt that since the Veteran had such a large effusion for a long 
time, he was not optimistic that the Veteran would get better.  
Given the therapeutic immobilization of the knee, as well as the 
fact that the Veteran required additional surgery in the wake of 
his June 2004 surgery (which was then conducted in November 
2005), the Board finds that severe postoperative residuals have 
been shown.  

It appears that the Veteran was unable to return to employment 
during the entire 12 month convalescence period as contemplated 
by the regulation.  In addition, although the Veteran may have 
not been able to work during this period postoperative, the 
criteria for the assignment of an extension of a temporary total 
rating beyond the initial 6 months are not based on an inability 
to work, but rather, the specific severity of postoperative 
residuals, which are shown in this case.  

Resolving all doubt in the Veteran's favor, the assignment of a 
temporary total rating based on the need for convalescence 
following surgery is warranted from July 1, 2004 to June 30, 
2005, the full 12 months convalescence available to the Veteran 
following the June 2004 left knee surgery.  However, an extension 
from July 1, 2005 to August 31, 2005 to the Veteran under 
38 C.F.R. § 4.30, is not warranted.  The provisions of 38 C.F.R. 
§ 4.30 do not provide for temporary total ratings for 
convalescence beyond 12 months after the initial surgery.  38 
C.F.R. § 4.30(b).  In this case, the pertinent facts are not in 
dispute and the law is dispositive.  Accordingly, the claim for a 
temporary total rating from July 1, 2005 to August 31, 2005 must 
be denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
temporary total disability rating for convalescence, as well as 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, by a letter in January 2005, before the 
adverse decision that is the subject of this appeal.  

The Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the May 2006 statement of the case.  

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
treatment records and private treatment records.  A VA 
examination report is of record.  Statements of the Veteran and 
his representatives have been associated with the record.  The 
Veteran has not indicated that there are any available additional 
pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

A temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 from July 1, 2004 to June 30, 2005, following a 
June 2004 left knee surgery, is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

A temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 from July 1, 2005 to August 31, 2005, following 
a June 2004 left knee surgery, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


